


EXHIBIT 10.48




DEFERRAL AGREEMENT
Kimberly S. Greene




TVA's President and Chief Executive Officer has approved your participation in
TVA's Long-Term Deferred Compensation Plan (Plan) under the following terms:


Duration of deferral agreement
Twelve months
First and only compensation credit
$100,000 (01/01/2012)
Total credits over service period
$100,000
Expiration date
12/31/2012



Please read the following provisions carefully and indicate your approval by
signing at the designated place below.
___________________________________________________________________________________________
As a participant in the Plan, I hereby agree to be bound by the following terms
and conditions:


A deferred compensation credit in the amount of $100,000 will be made to an
account in my name to cover a service period beginning January 1, 2012 and
ending December 31, 2012. Upon the expiration of this agreement, the entire
amount credited to my account under this agreement, including interest or return
as provided below, will be paid to me in a lump sum unless I elect below to have
the balance of my Long-Term Deferred Compensation Plan (LTDCP) account
transferred to my TVA deferred compensation account.


I understand that I must remain employed by TVA through the expiration of this
agreement, or no payments or transfers under the Plan will be made by TVA, and
any credits to my account will be extinguished. However, in the event that TVA
terminates my employment during the term of this agreement through no act or
delinquency of my own, this agreement is terminated as of the date of my
termination and no further credits will be made under it and any credits in my
account from this agreement, including interest or return as provided below, at
the time of termination will become vested. If I elect below to have the balance
of my LTDCP account transferred to my TVA deferred compensation account, all
credits from this agreement will be paid out to me in accordance with my
deferral election applicable to such credits or in accordance with otherwise
applicable IRS rules. If TVA terminates my employment for cause prior to the
expiration of this agreement, no payments will be made and my account balance
will be extinguished. In the event of my death during the term of this
agreement, my account balance will be paid to the person identified on my
beneficiary designation form or, in the absence of such designation, to my
estate, in a manner permitted by applicable IRS rules.


Interest will be credited to the balance reflected in my LTDCP account on the
same basis as interest is calculated and credited under the TVA Deferred
Compensation Plan. In the alternative, I may choose to have the balance of my
LTDCP account adjusted based on the return of the funds I select under the same
conditions as are contained in TVA's Deferred Compensation Plan. I understand
that I am solely responsible for the risk associated with any return elections
that I make.


The Plan may be amended or discontinued by the Board. If the Board elects to
discontinue the Plan, any credits to my account as of the date of termination of
the Plan will be paid to me in accordance with applicable IRS rules. I elect the
following option for payment upon expiration of this agreement:


___X__ Balance of account to be paid to me in a lump sum


______ Balance of account to be transferred to my TVA Deferred Compensation Plan
account


I understand that nothing contained in this agreement shall be construed as
conferring the right to continue in the employment of TVA as an executive or in
any other capacity and that the payment election I have made is final (not
revocable).






/s/ Kim S. Greene__________________________        12/22/11__________
Kimberly S. Greene                    Date








